DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-18, and 21-24 of copending Application No. 16/929,689 in view of US Patent No. 9,980,514 B2 by Malamud et al.  
The limitations of the present applicant are same as the limitations of the copending Application No. 16/929,689, except for just one difference.  While the present application recites the claimed invention to be "A nicotine electronic vaping device" including "a nicotine pre-vapor formulation ", the copending application recites the claimed invention to be "A non-nicotine electronic vaping device" including "a non-nicotine pre-vapor formulation devoid of nicotine ".
On the other hand, Malamud discloses an electronic vaping device that can be used with a material that contains nicotine or a material without nicotine (a non-nicotine material, see col. 22, lines 63-67 and col. 23, lines 1-5).  Also, now it is a common knowledge that electronic vaping devices can use many different types of materials.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic vaping device taught by instant invention such that it would be used with a non-nicotine or a nicotine pre-vapor formulation as taught by Malamud because no matter which pre-vapor formulation is used, the electronic vaping device will produce vapor from both pre-vapor formulations.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831